internal_revenue_service number release date index no cc tege qp2 - plr-104667-01 state_agency a state s date program p dear this responds to your letter of date and subsequent correspondence on behalf of state_agency a requesting a ruling concerning the proposed deferred_compensation plan the plan which agency a intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 a is represented to be a state rehabilitation agency which is a governmental entity described in sec_457 of the code agency a has established the plan for the benefit of a number of blind vendors who are participating in a’s rehabilitation program p pursuant to the terms of the federal randolph-sheppard act u s c 107b-e and a comparable state s statute for rehabilitating blind individuals certain individuals with vision impairments commonly known as the blind vendors who participate in program p are trained by a so they have the ability to operate certain vending facilities on either federally-owned state owned or local_government owned property a and p are obligated to place these vendors in these government facilities a is the state licensing agency for these facilities which provides opportunities for blind persons to operate its vending facilities pursuant to this mission a facilitates the establishment and operation of a vending facility by one of the blind vendors through negotiations with the federal state_or_local_government agency that maintains the space where the facility is to be located a enters into a standard agreement with the building manager at the government facility authorizing such vending location in this agreement among other things a agrees to place a vendor in charge of the facility to provide the facility’s equipment and to jointly oversee the vending facility along with the building manager plr-104667-01 a’s standard agreement with the blind vendors grants them the right to operate the facility and requires them to be responsible for managing and operating the facility however a generally provides and owns the equipment used at these facilities once the vendor’s facility has been established the vendor pays a percentage of his her proceeds into a fund maintained by a and used for various purposes such as the purchase maintenance and replacement of the vending facilities’ equipments a also assists the vendors by administering workers’ compensation and liability insurance and by providing management consultation regarding the facility’s operation many government buildings in state s have vending machines provided by a although no vendor actually operates a vending facility in the building according to sec_107d-3 a of the randolph-sheppard act income from such vending machines will be used by the state for the following among other purposes all vending machine income which accrues to a state licensing agency pursuant to subsection a of this section shall be used to establish retirement or pension plans for health insurance contributions and for provision of paid sick leave and vacation time for blind licensees in such state subject_to a vote of blind licensees state s has a similar statutory provision applicable to agency a after following the legally required procedures a is establishing the plan under sec_457 to provide deferred_compensation to the blind vendors pursuant to the above-mentioned federal and state statutes each vendor in program p automatically participates in the plan for each plan_year which is a calendar_year deferred_compensation contributions will be made to each vendor’s account from the vending machine trust fund in accordance with the federal randolph-sheppard act and comparable state s law the amounts to be allocated to each vendor’s account will be determined pursuant to the plan’s provisions amounts deferred for a calendar_year will be deposited to the annuity_contract within a reasonable_time after the determination of such amount has been made the vendors do not have a choice of receiving these amounts in cash instead of having them contributed to the plan however if the deferred_compensation for a vendor for a year exceeds the deferral limitations of sec_457 the excess_amount is paid directly to the vendor from this trust fund as soon as administratively feasible after the determination of such excess_amount a’s plan defers certain compensation described relating to services under program p in any taxable_year until death separation_from_service as defined under the plan attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan provides for a maximum amount that may be deferred to a participant’s account in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under plr-104667-01 the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision the plan also provides that its participants may choose among various investment options offered under the plan for investing the amounts in their plan accounts with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election generally must be made prior to the date any such payment commences to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan also includes a provision permitting a one-time election by a participant to change the time and manner of his distributions under the plan after the first permissible payout date if distribution from his account had not already commenced the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 or in one or more annuity_contracts for the exclusive benefit of the participants and their beneficiaries the annuity_contract is represented to be an annuity_contract described in sec_401 and thus eligible for treatment as a_trust pursuant to sec_457 the rights of any participant or beneficiary to payments under the plan are nonassignable and not subject_to pledge encumbrance transfer or alienation the plan generally provides that distribution to an alternate_payee pursuant to a domestic_relations_order may occur or commence only when authorized under sec_457 governing when distributions under the plan may begin if an alternate_payee receives rights to amounts in a participant’s account under a domestic_relations_order the plan may establish and maintain a separate_account for that alternate_payee pursuant to its provisions governing such accounts sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that only individuals who perform service for the eligible_employer may be participants in an eligible_plan sec_457 defines an eligible_employer as including a state a political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 defines the performance of service as including performance of service as an plr-104667-01 independent_contractor and it treats the governmental_unit for whom such services are performed as the employer sec_1_457-1 of the income_tax regulations provides that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after payments have commenced under the plan sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 states that custodial accounts and annuity_contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan established by agency a for the blind vendors in program p is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan excess deferred_compensation from the vending machine trust fund exceeding the sec_457 deferral limitations that is paid to the vendors pursuant to the plan will be includible in the recipient’s gross_income in the year when it is paid or made available the annuity_contract associated with a’s sec_457 plan is treated under sec_457 as a_trust which is treated as an organization_exempt_from_taxation under sec_501 the right of the plan’s participants to choose among various investment options under the plan for the investment of the amounts in their accounts does not adversely affect the plan’s status as an eligible_deferred_compensation_plan described in sec_457 sec_1_457-1 of the income_tax regulations plr-104667-01 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than a’s plan described above in addition this ruling applies only to deferrals made after the date this ruling is issued this ruling is directed only to agency a and applies only to the plan submitted on date as revised by the amendments submitted on date and to the annuity_contract submitted on date in addition no opinion is expressed regarding the recently submitted plan amendments which are intended to reflect the statutory revisions to sec_457 enacted by the economic_growth_and_tax_relief_reconciliation_act_of_2001 if the plan is significantly modified this ruling will not necessarily remain applicable sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell acting chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
